 

Exhibit 10.46

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

NINTH AMENDMENT TO ANHYDROUS AMMONIA SALES AGREEMENT

THIS NINTH AMENDMENT TO ANHYDROUS AMMONIA SALES AGREEMENT (this “Ninth
Amendment”) is dated November 30, 2015, by and between Koch Nitrogen
International Sàrl (“Seller”) and El Dorado Chemical Company (“Buyer”).

WHEREAS, Seller and Buyer are parties to that certain Anhydrous Ammonia Sales
Agreement dated December 3, 2008 with an effective date of January 1, 2009, as
previously amended (collectively, the “Agreement”), and Buyer and Seller
mutually desire to further amend the Agreement as hereinafter provided.  

NOW, THEREFORE, in consideration of the mutual covenants and promises herein set
forth and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

1.DEFINITIONS.  Any capitalized term not defined herein shall have the meaning
given to such term in the Agreement.

2.TERM.  Pursuant to Section B of Article II TERM of the Agreement, the Term
shall be extended to the earlier of (i) December 31, 2016, or (ii) the date on
which Buyer’s ammonia plant located at El Dorado, Arkansas comes on stream.

3.ADDER.  Effective January 1, 2016, Section B of Article VI PRICE of the
Agreement shall be deleted in its entirety and replaced with the following:  

  “B.  Adder.  Adder shall equal ***.”

4.RATIFICATION OF AGREEMENT.  Except as expressly amended herein, the terms,
covenants and conditions of the Agreement shall remain in full force and effect
without modification or amendment, and the parties hereto ratify and reaffirm
the same in its entirety.

5.MISCELLANEOUS.  This Ninth Amendment shall be governed by and construed in
accordance with the governing law set forth in the Agreement, without regard to
the conflicts of laws principles.  In the event that the terms of the Agreement
conflict or are inconsistent with those of this Ninth Amendment, the terms of
this Ninth Amendment shall govern.  The provisions of this Ninth Amendment shall
be binding upon, and shall inure to the benefit of, the parties hereto and each
of their respective representatives, successors, and assigns.  This Ninth
Amendment may be executed in counterparts, each of which shall be deemed an
original and both of which together shall constitute one and the same agreement.
This signed Ninth Amendment or counterparts may be transmitted electronically or
stored electronically as a photocopy (such as in .pdf format). The parties agree
that electronically transmitted or stored copies will be enforceable as original
documents.

IN WITNESS WHEREOF, the parties have caused this Ninth Amendment to be effective
on the day and year first written above.

 

Koch Nitrogen International Sàrl

 

El Dorado Chemical Company

 

 

 

 

 

By:

/s/ Jason Kubik

 

By:

/s/ Anne O. Rendon

Name:

Jason Kubik

 

Name:

Anne Rendon

Title:

Managing Director

 

Title:

Vice President

 

 